Title: To George Washington from John Moylan, 18 February 1781
From: Moylan, John
To: Washington, George


                        
                            Sir
                            Newburg 18th Feby 1781
                        
                        Some few Weeks ago I recd Advice of Mr Wilkinson’s Intention to resign, & that he, & several
                            other Friends had, unsollicited by me, been pleased to recommend me to the notice of Congress, as a proper person to
                            succeed him in the Department. I cannot, sir, conceal my wish to continue in public Employ, & in that Line which
                            Experience points out to me I can be most Usefull in but I wou’d readily decline Any Apointment that did not proceed from
                            yr Excellency’s Approbation of my Conduct. my Friends have repeatedly Urged me to this mode of obtaining it, natural
                            Diffidence & Delicacy have hitherto prevented me from doing it & the same motive woud still Induce me to
                            Silence, had I not been lately made happy by the flattering assurances Colonel Hamilton gave me of yr Good opinion wch it
                            shall Ever be my Study to Cultivate.
                        I do not, Sir, think my self Unequal to the dutys of the office, I wish for it only because I wish to serve
                            my Country, & that your Excellency think so, it will give me Infinite pleasure to learn. an Enquiry into the
                            Advantages I have declined Since my Arrival on the Continent will best prove that I can be Actuated by
                            no view of private Emolument, I must therefor Request, Sir, that Whatever be yr decision, this Application may not be
                            Ascribed to Any other motive than that I have Allready mentioned, & that there is no other I as Sincerely Aver, as
                            that I am with all possible respect & Attachment Yr Excellency’s most Obedt Hb. Servt

                        
                             John Moylan
                        
                    